Exhibit 10.3

 

Execution Version

 

ESCROW AGREEMENT

 

This ESCROW AGREEMENT (this “Agreement”), dated as of December 12, 2005, is by
and among The Bank of New York, as escrow agent (in such capacity, the “Escrow
Agent”), The Bank of New York, as Trustee (in such capacity, the “Trustee”)
under the Indenture (as defined herein), and Transmeridian Exploration, Inc., a
British Virgin Islands company (the “Company”).

 

RECITALS:

 

A. Pursuant to the Indenture, dated as of December 12, 2005 (as amended or
supplemented from time to time, the “Indenture”), among the Company, each of the
Guarantors party thereto and the Trustee, the Company is issuing $250,000,000
aggregate principal amount of its Senior Secured Notes Due 2010 (the
“Securities”).

 

B. As security for its obligations under the Securities and the Indenture, the
Company hereby grants to the Trustee, for the benefit of the Trustee, any
successor Trustee under the Indenture and the Holders (the Trustee, any
successor Trustee and the Holders being collectively, the “Beneficiaries”), a
security interest in and lien upon the Collateral (as defined herein).

 

C. The parties have entered into this Agreement in order to set forth the
conditions upon which, and the manner in which, funds will be disbursed from the
Escrow Account and released from the security interest and lien described above.

 

AGREEMENT:

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Defined Terms. All capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Indenture. In addition to any other defined
terms used herein, the following terms shall constitute defined terms for
purposes of this Agreement and shall have the meanings set forth below:

 

“Applied” means that disbursed funds have been applied (i) to the payment of
interest on the Securities, (ii) pursuant to Section 3(c) or (iii) pursuant to
Section 6(b)(iii).

 

“Available Funds” means (i) the sum of (A) the Initial Interest Escrow Amount,
(B) the Initial Bramex Escrow Amount and (C) interest earned or dividends paid
on the funds in the Escrow Account (including holdings of U.S. Government
Securities), less (ii) the aggregate disbursements previously made pursuant to
this Agreement, which shall constitute at any time of determination all monies
on deposit and/or securities credited to the Escrow Account.

 

“Beneficiaries” shall have the meaning given in the recitals hereto.

 

“Collateral” shall have the meaning given in Section 6(a) hereof.

 

1



--------------------------------------------------------------------------------

“Escrow Account” means the escrow account established pursuant to Section 2.

 

“Escrow Account Statement” shall have the meaning given in Section 2(f).

 

“Escrow Deposit Account” shall have the meaning given in Section 6(f)(i)

 

“Escrow Securities Account” shall have the meaning given in Section 6(f)(i).

 

“Existing Beneficiaries” shall have the meaning given in the recitals hereto.

 

“Initial Bramex Escrow Amount” means $161,683,985.35.

 

“Initial Interest Escrow Amount” means $30,000,000.00.

 

“Initial Instructions” shall have the meaning given in Section 2(d) hereof.

 

“Interest Payment Date” means March 15, June 15, September 15 and December 15 of
each year, commencing March 15, 2006 until the Securities are paid in full.

 

“Payment Notice and Disbursement Instruction” means a notice sent by the Trustee
to the Escrow Agent requesting a disbursement of funds from the Escrow Account,
in substantially the form of Exhibit A hereto. Each Payment Notice and
Disbursement Instruction shall be signed by Trust Officer of the Trustee.

 

“TIA” shall have the meaning given in Section 2(d) hereof.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“U.S. Government Securities” means securities that are direct obligations of the
United States of America for the payment of which its full faith and credit is
pledged.

 

2. Escrow Account; Escrow Agent.

 

(a) Appointment of Escrow Agent. The Company and the Trustee hereby appoint the
Escrow Agent, and the Escrow Agent hereby accepts appointment, as escrow agent,
under the terms and conditions of this Agreement.

 

(b) Establishment of Escrow Account. On the Issue Date, the Escrow Agent shall
establish an escrow account entitled the “Escrow Account pledged by
Transmeridian Exploration Inc. to The Bank of New York, as Trustee with respect
to the Senior Secured Notes Due 2010” (the “Escrow Account”) at its office
located at The Bank of New York, 101 Barclay Street, 21 West, New York, New York
10286, Attention: Corporate Finance Americas. The Escrow Account shall be
established in the name of the Trustee. All funds and assets accepted by the
Escrow Agent pursuant to this Agreement shall be held for the exclusive benefit
of the Beneficiaries. All such funds shall be held in the Escrow Account until
disbursed or paid in accordance with the terms hereof. The Escrow Account, the
funds held therein and any U.S. Government Securities held by the Escrow Agent
shall be credited by the Escrow Agent to the Escrow Account for the benefit of
the Beneficiaries. On the Issue Date, the Company shall

 

2



--------------------------------------------------------------------------------

deliver the Initial Interest Escrow Amount and the Initial Bramex Escrow Amount
to the Escrow Agent for deposit into the Escrow Account against the Escrow
Agent’s written acknowledgment and receipt of the Initial Interest Escrow Amount
and the Initial Bramex Escrow Amount.

 

(c) Escrow Agent Compensation. The Company shall pay to the Escrow Agent such
compensation for services to be performed by it under this Agreement as the
Company and the Escrow Agent may agree in writing from time to time. The Escrow
Agent shall be paid any compensation owed to it directly by the Company and
shall not disburse from the Escrow Account any such amounts.

 

The Company shall reimburse the Escrow Agent upon request for all reasonable
expenses, disbursements, and advances incurred or made by the Escrow Agent in
implementing any of the provisions of this Agreement, including compensation and
the reasonable expenses and disbursements of its counsel. The Escrow Agent shall
be paid any such expenses owed to it directly by the Company and shall not
disburse from the Escrow Account any such amounts.

 

(d) Investment of Funds in Escrow Account. Funds deposited in the Escrow Account
shall be invested and reinvested only upon the following terms and conditions:

 

(i) Acceptable Investments. All funds deposited or held in the Escrow Account at
any time shall be invested by the Escrow Agent in U.S. Government Securities in
accordance with the instructions annexed hereto as Schedule A (the “Initial
Instructions”) and thereafter, if necessary, the Company’s written instructions
from time to time to the Escrow Agent (unless and until the Escrow Agent shall
have received written notice to the contrary from the Trustee, in which case the
Escrow Agent shall follow the Trustee’s instructions); provided, however, that
the Company shall only designate investment of funds in U.S. Government
Securities maturing in an amount sufficient to and/or generating interest income
sufficient to, when added to the balance of funds held in the Escrow Account,
provide for the payment of interest on the outstanding Securities on each
Interest Payment Date beginning on and including March 15, 2006 and through and
including the Interest Payment Date on December 15, 2006; provided, further,
however, that any such written instruction shall specify the particular
investment to be made, shall state that such investment is authorized to be made
hereby and in particular satisfies the requirements of the preceding proviso and
Section 2(d)(v), shall contain the certification referred to in
Section 2(d)(ii), if required, and shall be executed by an Officer of the
Company. All U.S. Government Securities shall be assigned to and held in the
possession of, or, in the case of U.S. Government Securities maintained in book
entry form with the Federal Reserve Bank i.e., TRADES, transferred to a book
entry account in the name of, the Escrow Agent, for the benefit of the
Beneficiaries, with such guarantees as are customary, except that U.S.
Government Securities maintained in book entry form with the Federal Reserve
Bank shall be transferred to a book entry account in the name of the Escrow
Agent at the Federal Reserve Bank that includes only U.S. Government Securities
held by the Escrow Agent for its customers and segregated by separate
recordation in the books and records of the Escrow Agent. The Escrow Agent shall
not be liable for losses on any investments made by it pursuant to and in
compliance with such instructions. In the absence of qualifying instructions
from the Company that

 

3



--------------------------------------------------------------------------------

meet the requirements of this Section 2(d)(i), the Escrow Agent shall have no
obligation to invest funds held in the Escrow Account.

 

(ii) Security Interest in Investments. If the Company is providing instructions
with respect to investments pursuant to Section 2(d)(i) above, no investment of
funds in the Escrow Account shall be made unless the Company has certified to
the Escrow Agent and the Trustee that, upon such investment, the Trustee will
have a first priority perfected security interest in the applicable investment.
If a certificate as to a class of investments has been provided to the Escrow
Agent, a certificate need not be issued with respect to individual investments
in securities in that class if the certificate applicable to the class remains
accurate with respect to such individual investments, which continued accuracy
the Escrow Agent may conclusively assume. Promptly after the Issue Date, each of
the Trustee and the Escrow Agent shall receive an Opinion of Counsel to the
Company, dated such date, which opinion shall meet the requirements of
Section 314(b) of the Trust Indenture Act of 1939, as amended (the “TIA”) and
shall comply with Sections 12.4 and 12.5 of the Indenture.

 

(iii) Interest and Dividends. All interest earned and dividends paid on funds
invested in U.S. Government Securities shall be deposited in the Escrow Account
as additional Collateral for the exclusive benefit of the Beneficiaries and, if
not required to be disbursed in accordance with the terms hereof, shall be
reinvested in accordance with the terms hereof at the Company’s written
instruction.

 

(iv) Limitation on Escrow Agent’s Responsibilities. The Escrow Agent’s sole
responsibilities under this Section 2 shall be (A) to retain possession of
certificated U.S. Government Securities (except, however, that the Escrow Agent
may surrender possession to the issuer of any such U.S. Government Security for
the purposes of effecting assignment, crediting interest, or reinvesting such
security or reducing such security to cash) and to be the registered or
designated owner of U.S. Government Securities which are not certificated;
(B) to follow the Company’s written instructions given in accordance with
Section 2(d)(i) (or the Trustee’s written instructions, if the Trustee shall
have notified the Escrow Agent that the Company’s authority to give such
instructions is revoked); (C) to invest and reinvest funds pursuant to this
Section 2(d); and (D) to use reasonable efforts to reduce to cash such U.S.
Government Securities as may be required to fund any disbursement or payment in
accordance with Section 3. In connection with clause (A) above, the Escrow Agent
will maintain continuous possession in the State of New York of certificated
U.S. Government Securities and cash included in the Collateral and will cause
uncertificated U.S. Government Securities to be registered in the book-entry
system of, and transferred to an account of the Escrow Agent or a sub-agent of
the Escrow Agent at, the Federal Reserve Bank of New York. Except as provided in
Section 6, the Escrow Agent shall have no other responsibilities with respect to
perfecting or maintaining the perfection of the Trustee’s security interest in
the Collateral and shall not be required to file any instrument, document or
notice in any public office at any time or times. In connection with clause
(D) above and subject to the following sentence, the Escrow Agent shall not be
required to reduce to cash any U.S. Government Securities to fund any
disbursement or payment in accordance with Section 3 in the absence of written
instructions signed by an Officer of the Company (or the

 

4



--------------------------------------------------------------------------------

Trustee’s written instructions, if the Trustee shall have notified the Escrow
Agent that the Company’s authority to give such instructions is revoked)
specifying the particular investment to liquidate. If no such written
instructions are received, the Escrow Agent may liquidate those U.S. Government
Securities having the lowest interest rate per annum or, if none such exist,
those having the nearest maturity.

 

(v) Manner of Investment. Funds deposited in the Escrow Account shall initially
be invested in accordance with the Initial Instructions, which is in a manner
such that there will be sufficient funds available, without any further
investment by the Company, to cover any disbursements pursuant to Section 3(d)
hereof during the time such disbursements may be made and to cover all interest
due on the outstanding Securities, as such interest becomes due, for each
Interest Payment Date occurring from the Issue Date and ending on (and
including) December 15, 2006, provided that such investments shall have such
maturities and/or interest payment dates such that funds will be available with
respect to each such Interest Payment Date no later than the time the Escrow
Agent is required to disburse such funds to the Trustee pursuant to
Section 3(a). The Escrow Agent shall have no responsibility for determining
whether funds held in the Escrow Account shall have been invested in such a
manner so as to comply with the requirements of this clause (v).

 

(vi) Authority. The Trustee hereby authorizes the Escrow Agent to rely upon the
instructions of the Company under Section 2(d) and, to the extent applicable,
Section 6(b) unless and until the Escrow Agent receives a written notice from
the Trustee that such authorization is revoked, following which the Escrow Agent
shall act solely as directed by the Trustee with respect to the matters
addressed therein. The Trustee agrees with the Company that such authorization
shall not be revoked unless and until a default under the Indenture shall have
occurred and be continuing; provided, however, the Escrow Agent shall have no
duty or obligation to ascertain whether any such default exists if the Escrow
Agent shall receive a revocation notice from the Trustee under this clause (vi).

 

(e) Substitution of Escrow Agent. The Escrow Agent may resign by giving no less
than 20 Business Days prior written notice to the Company and the Trustee. Such
resignation shall take effect upon the later to occur of (i) delivery of all
funds and U.S. Government Securities maintained by the Escrow Agent hereunder
and copies of all books, records, plans and other documents in the Escrow
Agent’s possession relating to such funds or U.S. Government Securities or this
Agreement to a successor escrow agent (which shall have the capability of acting
as a “securities intermediary” under Article 8 of the UCC) mutually approved by
the Company and the Trustee (which approvals shall not be unreasonably withheld
or delayed) and (ii) the Company and the Trustee and such successor escrow agent
entering into this Agreement or any written successor agreement no less
favorable to the interests of the Beneficiaries than this Agreement; and the
Escrow Agent shall thereupon be discharged of all obligations under this
Agreement and shall have no further duties, obligations or responsibilities in
connection herewith, except as set forth in Section 4. If a successor escrow
agent has not been appointed or has not accepted such appointment within 20
Business Days after notice of resignation is given to the Company, the Escrow
Agent may apply to a court of competent jurisdiction for the appointment of a
successor escrow agent.

 

5



--------------------------------------------------------------------------------

(f) Escrow Account Statement. At least 30 days prior to each Interest Payment
Date, the Escrow Agent shall deliver to the Company and the Trustee a statement
setting forth with reasonable particularity the balance of funds then in the
Escrow Account and the manner in which such funds are invested (“Escrow Account
Statement”). The parties hereto irrevocably instruct the Escrow Agent that on
the first date upon which the balance in the Escrow Account (including the
holdings of all U.S. Government Securities) is reduced to zero, the Escrow Agent
shall deliver to the Company and the Trustee a notice that the balance in the
Escrow Account has been reduced to zero.

 

3. Disbursements.

 

(a) Payment Notice and Disbursement Instruction; Disbursements. The Trustee
shall, at least five Business Days prior to an Interest Payment Date, or at
least one Business Day prior to the Special Mandatory Redemption Date in the
case of a Special Mandatory Redemption of the Securities pursuant to Section 3.8
of the Indenture, submit to the Escrow Agent a completed Payment Notice and
Disbursement Instruction substantially in the form of Exhibit A hereto.

 

The Escrow Agent’s disbursement pursuant to any Payment Notice and Disbursement
Instruction shall be subject to the satisfaction of the applicable conditions
set forth in Section 3(b). Provided such Payment Notice and Disbursement
Instruction is not rejected by it, as soon as reasonably practicable on (i) the
Business Day prior to the Interest Payment Date, or (ii) on the Special
Mandatory Redemption Date, if applicable, but in no event later than (x) 11:00
a.m. (New York City time) on the Business Day prior to the Interest Payment Date
and (y) 5:00 p.m. (New York City time) on the Special Mandatory Redemption Date,
as the case may be, the Escrow Agent shall disburse the funds requested in such
Payment Notice and Disbursement Instruction by wire or book-entry transfer of
immediately available funds to the account of the Trustee for the benefit of the
Beneficiaries. The Escrow Agent shall notify the Trustee as soon as reasonably
possible (but not later than two (2) business days from the date of receipt of
the Payment Notice and Disbursement Instruction) if any Payment Notice and
Disbursement Instruction does not meet the applicable conditions set forth in
Section 3(b). If the Payment Notice and Disbursement Instruction does not meet
the applicable conditions set forth in Section 3(b) below, the Trustee shall
thereupon resubmit the Payment Notice and Disbursement Instruction with
appropriate changes.

 

(b) Conditions Precedent to Disbursement. The Escrow Agent’s payment of any
disbursement pursuant to Section 3(a) shall be made only if the Trustee shall
have submitted, in accordance with the provisions of Section 3(a) herein, a
completed Payment Notice and Disbursement Instruction to the Escrow Agent
substantially in the form of Exhibit A with blanks appropriately filled in.

 

(c) Retired Securities. In the event a portion of the Securities has been
retired by the Company and submitted to the Trustee for cancellation and there
is no continuing Default or Event of Default under the Indenture, funds
representing the lesser of (i) any funds remaining in the Escrow Account that
are in excess of the amount sufficient to pay interest through and including
December 15, 2006 on the Securities not so retired and (ii) the interest
payments which have not previously been made on such retired Securities for each
Interest Payment Date through

 

6



--------------------------------------------------------------------------------

the Interest Payment Date to occur on December 15, 2006 shall upon the written
request of the Company to the Escrow Agent and the Trustee, and upon payment by
the Company of any amounts due and owing to the Trustee and the Escrow Agent, be
paid to the Company upon compliance with the release of collateral provisions of
the Indenture and upon receipt by the Escrow Agent of a Payment Notice and
Disbursement Instruction from the Trustee to that effect.

 

(d) Bramex Acquisition. At any time on or before 5:00 p.m. on December 23, 2005,
the Company may provide written instructions executed by an Officer of the
Company to the Escrow Agent and the Trustee for a one-time payment to Seeria
Alliance Ltd. of an amount not greater than $128,000,000 in connection with the
acquisition by the Company of Bramex Management, Inc. Upon the receipt of such
instructions from the Company (unless and until the Escrow Agent shall have
received written notice to the contrary from the Trustee, in which case the
Escrow Agent shall follow the Trustee’s instructions), the Escrow Agent shall
(i) disburse funds for the account of the Company to Seeria Alliance Ltd. in the
amount specified in such instructions by wire transfer of immediately available
funds in accordance with the wire transfer instructions set forth on Exhibit B
and (ii) disburse funds to the Company in the amount of the Initial Bramex
Escrow Amount plus all interest earned or dividends paid on such funds less the
amount of funds disbursed to Seeria Alliance Ltd. pursuant to the preceding
clause (i), by wire transfer of immediately available funds in accordance with
the wire transfer instructions set forth on Exhibit C.

 

4. Escrow Agent.

 

(a) Limitation of the Escrow Agent’s Liability: Responsibilities of the Escrow
Agent. The Escrow Agent’s responsibility and liability under this Agreement
shall be limited as follows: (i) the Escrow Agent does not represent, warrant or
guaranty to the Holders from time to time the performance of the Company;
(ii) the Escrow Agent shall have no responsibility to the Company or the
Beneficiaries from time to time as a consequence of performance or
non-performance by the Escrow Agent hereunder, except for any gross negligence
or willful misconduct of the Escrow Agent; (iii) the Company shall remain solely
responsible for all aspects of the Company’s business and conduct; and (iv) the
Escrow Agent is not obligated to supervise, inspect or inform the Company or any
third party of any matter referred to above.

 

No implied covenants or obligations shall be inferred from this Agreement
against the Escrow Agent, nor shall the Escrow Agent be bound by the provisions
of any agreement beyond the specific terms hereof. Specifically and without
limiting the foregoing, the Escrow Agent shall in no event have any liability in
connection with its investment, reinvestment or liquidation, in good faith and
in accordance with the terms hereof, of any funds or U.S. Government Securities
held by it hereunder, including without limitation any liability for any delay
not resulting from gross negligence or willful misconduct in such investment,
reinvestment or liquidation, or for any loss of principal or income incident to
any such delay.

 

The Escrow Agent shall be entitled to rely upon any judicial order or judgment,
upon any written opinion of counsel or upon any certification, instruction,
notice, or other writing delivered to it by the Company or the Trustee in
compliance with the provisions of this Agreement without being required to
determine the authenticity or the correctness of any fact stated therein or the
propriety or validity of service thereof. The Escrow Agent may act in

 

7



--------------------------------------------------------------------------------

reliance upon any instrument comporting with the provisions of this Agreement or
signature believed by it to be genuine and may assume that any person purporting
to give notice or receipt or advice or make any statement or execute any
document in connection with the provisions hereof has been duly authorized to do
so.

 

The Escrow Agent may act pursuant to the written advice of counsel chosen by it
with respect to any matter relating to this Agreement and (subject to clause
(ii) of the first paragraph of this Section 4(a)) shall not be liable for any
action taken or omitted in accordance with such advice.

 

The Escrow Agent shall not be called upon to advise any party as to selling or
retaining, or taking or refraining from taking any action with respect to, any
securities or other property deposited hereunder.

 

In the event of any ambiguity in the provisions of this Agreement with respect
to any funds or property deposited hereunder, the Escrow Agent shall be entitled
to refuse to comply with any and all claims, demands or instructions with
respect to such funds or property, and the Escrow Agent shall not be or become
liable for its failure or refusal to comply with conflicting claims, demands or
instructions. The Escrow Agent shall be entitled to refuse to act until either
any conflicting or adverse claims or demands shall have been finally determined
by a court of competent jurisdiction or settled by agreement between the
conflicting claimants as evidenced in a writing, satisfactory to the Escrow
Agent, or the Escrow Agent shall have received security or an indemnity
satisfactory to the Escrow Agent sufficient to save the Escrow Agent harmless
from and against any and all loss, liability or expense which the Escrow Agent
may incur by reason of its acting. The Escrow Agent may in addition elect at its
sole option to commence an interpleader action or seek other judicial relief or
orders as the Escrow Agent may deem necessary.

 

No provision of this Agreement shall require the Escrow Agent to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder.

 

5. Indemnity. The Company shall indemnify, hold harmless and defend the Escrow
Agent and its directors, officers, agents, employees and controlling persons,
from and against any and all claims, actions, obligations, liabilities and
expenses, including defense costs, investigative fees and costs, legal fees and
expenses, and claims for damages, arising from the Escrow Agent’s performance or
non-performance, or in connection with its acceptance or appointment as Escrow
Agent, under this Agreement, except to the extent that such liability, expense
or claim is solely and directly attributable to the gross negligence or willful
misconduct of any of the foregoing persons. The provisions of this Section 5
shall survive any termination, satisfaction or discharge of this Agreement as
well as the resignation or removal of the Escrow Agent.

 

6. Grant of Security Interest; Instructions to Escrow Agent.

 

(a) The Company hereby irrevocably grants a first priority security interest in
and lien on, and pledges, assigns and sets over to the Trustee, for the ratable
benefit of the Beneficiaries, all of the Company’s right, title and interest in
the Escrow Account (including the

 

8



--------------------------------------------------------------------------------

Escrow Securities Account and the Escrow Deposit Account), and all property now
or hereafter carried in or credited to, placed or deposited in, or delivered to
the Escrow Agent for placement or deposit in, the Escrow Account, including,
without limitation, all security entitlements (as defined in Article 8 of the
UCC), all funds held therein, all financial assets (as defined in Article 8 of
the UCC), all U.S. Government Securities held by (or otherwise maintained in the
name of) the Escrow Agent pursuant to Section 2, and all proceeds as well as all
rights of the Company under this Agreement, and all proceeds of the foregoing
(collectively, the “Collateral”), in order to secure all obligations and
indebtedness of the Company under the Indenture, the Securities and any other
obligation, now or hereafter arising, of every kind and nature, owed by the
Company under the Indenture to the Beneficiaries. The Escrow Agent hereby
acknowledges the Trustee’s security interest and lien as set forth above. The
Company shall take all actions necessary on its part to insure the continuance
of, and perfection by “control” (within the meaning of Article 8 of the UCC with
respect to the Escrow Securities Account, and within the meaning of
Section 9-104 of the UCC with respect to the Escrow Deposit Account) of, a first
priority security interest in the Collateral in favor of the Beneficiaries in
order to secure all such obligations and indebtedness.

 

(b) The Company and the Trustee hereby irrevocably instruct the Escrow Agent to,
and the Escrow Agent shall: (i) (A) hold the properties, funds, securities
entitlement and U.S. Government Securities in the Escrow Account for the benefit
of the Trustee as required herein, (B) maintain possession of all certificated
U.S. Government Securities purchased hereunder that are physically possessed by
the Escrow Agent in order for the Trustee to enjoy a continuous perfected first
priority security interest therein under the law of the State of New York (the
Company hereby agreeing that in the event any certificated U.S. Government
Securities are in the possession of the Company or a third party, the Company
shall use its best efforts to deliver all such certificates to the Escrow
Agent), (C) take all steps specified by the Company pursuant to paragraph (a) of
this Section 6 to cause the Trustee to enjoy a continuous perfected first
priority security interest under any applicable Federal and State of New York
law in all U.S. Government Securities purchased hereunder that are not
certificated and (D) maintain the Collateral free and clear of all liens,
security interests, safekeeping or other charges, demands and claims against the
Escrow Agent of any nature now or hereafter existing in favor of anyone other
than the Trustee; (ii) promptly notify the Trustee if the Escrow Agent receives
written notice that any Person other than the Trustee has a lien or claim or
security interest upon any portion of the Collateral; and (iii) in addition to
disbursing amounts held in escrow pursuant to any Payment Notice and
Disbursement Instruction given to it by the Trustee pursuant to Section 3, upon
receipt of written notice from the Trustee of the acceleration of the maturity
of the Securities, and direction from the Trustee to disburse all Available
Funds to the Trustee, as promptly as practicable, disburse all funds held in the
Escrow Account to the Trustee and transfer title to all U.S. Government
Securities held by the Escrow Agent hereunder to the Trustee. The lien and
security interest provided for by this Section 6 shall automatically terminate
and cease as to, and shall not extend or apply to, and the Trustee shall have no
security interest in, any funds disbursed by the Escrow Agent to the Company
pursuant to this Agreement to the extent not inconsistent with the terms hereof.
Notwithstanding any other provision contained in this Agreement, the Escrow
Agent shall act solely as the Trustee’s agent for the equal and ratable benefit
of the Beneficiaries in connection with its duties under this Section 6 or any
other duties herein relating to the Escrow Account or any funds or U.S.
Government Securities held thereunder. The Escrow Agent shall not have any right
to receive compensation

 

9



--------------------------------------------------------------------------------

from the Trustee and shall have no authority to obligate the Trustee or to
compromise or pledge their respective security interests hereunder. Accordingly,
the Escrow Agent is hereby directed to cooperate with the Trustee in the
exercise of its respective rights in the Collateral provided for herein.

 

(c) Any money and U.S. Government Securities collected by the Trustee pursuant
to Section 6(b)(iii) shall be applied as provided in Sections 6.2 and 6.10 of
the Indenture. Any surplus of such cash or cash proceeds held by the Trustee,
and remaining after indefeasible payment in full of all the obligations under
the Indenture, shall be paid over to the Company or to whomsoever may be
lawfully entitled to receive such surplus or as a court of competent
jurisdiction may direct.

 

(d) Upon demand by the Trustee, the Company will execute and deliver to the
Trustee such instruments and documents as the Trustee may deem necessary or
advisable to confirm or perfect its rights under this Agreement and its
interests in the Collateral. The Trustee shall be entitled (but shall not be
required) to take all necessary action to preserve and protect the security
interest created hereby as a lien and encumbrance upon the Collateral.

 

(e) The Company hereby appoints the Trustee as its attorney-in-fact with full
power of substitution to do any act which the Company is obligated hereto to do,
and the Trustee may exercise such rights as the Company might exercise with
respect to the Collateral and take any action in the Company’s name to protect
the Trustee’s security interest hereunder. In addition to the rights provided
under Section 6(b)(iii) hereof, upon an Event of Default and for so long as such
Event of Default continues, the Trustee may exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party under
the UCC or other applicable law, and the Trustee may also upon obtaining
possession of the Collateral as set forth herein, without notice to the Company
except as specified below, sell the Collateral or any part thereof in one or
more parcels at public or private sale, at any exchange, broker’s board or at
any of the Trustee’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Trustee may deem commercially
reasonable. The Company acknowledges and agrees that any such private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale. The Company agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days’ notice to the Company of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Trustee shall not be
obligated to make any sale regardless of notice of sale having been given. The
Trustee may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.

 

(f) The provisions of this Section 6(f) shall apply notwithstanding any
provision hereof to the contrary. The Escrow Agent, the Company and the Trustee
agree as follows:

 

(i) The Escrow Agent shall establish and maintain within the Escrow Account
(A) a “securities account” (within the meaning of Article 8 of the UCC) (the
“Escrow Securities Account”) in the name of the Trustee, and (B) a “deposit

 

10



--------------------------------------------------------------------------------

account” (as defined in Section 9-102(a)(2) of the UCC (the “Escrow Deposit
Account”) in the name of the Trustee.

 

(ii) The provisions of this Section 6(f)(ii) shall apply to the Escrow
Securities Account. The parties agree that (A) the Escrow Agent, in maintaining
the Escrow Securities Account, shall act in the capacity of a “securities
intermediary” within the meaning of Article 8 of the UCC; (B) the Escrow Agent
shall treat all assets (other than cash (except for cash, if any, that the
Escrow Agent in its sole discretion determines to maintain in the Escrow
Securities Account as a financial asset)) now or hereafter comprising the
Collateral held in the Escrow Securities Account as “financial assets” within
the meaning of Article 8 of the UCC; and (C) any instructions given by the
Trustee under this Agreement with respect to the Escrow Securities Account will
be deemed to be an “entitlement order” within the meaning of Article 8 of the
UCC. The Escrow Agent agrees that (x) it will comply with all entitlement orders
originated by the Trustee regarding the disposition of any Collateral carried in
or credited to the Escrow Securities Account, without further consent by the
Company, and (y) it will not comply with any entitlement orders within the
meaning of Article 8 of the UCC, except as expressly permitted or required by
this Agreement. The parties agree that the Trustee shall be the “entitlement
holder” (as defined in Article 8 of the UCC) with respect to the Escrow
Securities Account and the security entitlements carried thereon or credited
thereto, and the Trustee shall have “control” (as defined in Article 8 of the
UCC) of the Escrow Account and such security entitlements.

 

(iii) The provisions of this Section 6(f)(iii) shall apply to the Escrow Deposit
Account. The parties agree that (A) the Escrow Agent, in maintaining the Escrow
Deposit Account, shall act as a “bank” as defined in Section 9-102(a)(8) of the
UCC; and (B) the Trustee will be the bank’s “customer” (as defined in
Section 4-406 of the UCC). The Escrow Agent agrees that (x) it will comply with
all instructions originated by the Trustee regarding the disposition of funds in
the Escrow Deposit Account, without further consent by the Company, and (y) it
will not comply with any instructions, except as expressly permitted or required
by this Agreement. The parties agree that the Trustee shall have “control” (as
defined in Section 9-104 of the UCC) of the Escrow Deposit Account.

 

(iv) Upon receipt of a Payment Notice and Disbursement Instruction, or notice
delivered under Section 2(d)(vi) from the Trustee with respect to the Escrow
Securities Account or the Escrow Deposit Account, the Escrow Agent shall have no
obligation or right to determine whether the facts stated therein by the Trustee
are in fact correct or exist, and the Escrow Agent shall follow such instruction
without further consent of the Company. The Escrow Agent shall have no liability
to the Company or any other Person for following a Payment Notice and
Disbursement Instruction, or other notice pursuant to Section 2(d)(vi),
delivered by the Trustee.

 

11



--------------------------------------------------------------------------------

(v) Cash shall be deposited in the Escrow Deposit Account, except for any cash
that the Escrow Agent, in its sole discretion, determines to hold in the Escrow
Securities Account as a financial asset. All investments (including investments
made from cash in the Escrow Deposit Account) shall be carried in and credited
to the Escrow Securities Account.

 

7. Termination. Unless there is a continuing Default or Event of Default under
the Indenture, this Agreement shall terminate 10 days after the interest payment
with respect to the Securities due on December 15, 2006 is made by the Company
and any funds remaining in the Escrow Account are paid to the Company pursuant
to an appropriate Payment Notice and Disbursement Instruction from the Trustee.

 

8. Miscellaneous.

 

(a) Waiver. Any party hereto may specifically waive any breach of this Agreement
by any other party, but no such waiver shall be deemed to have been given unless
such waiver is in writing, signed by the waiving party and specifically
designating the breach waived, nor shall any such waiver constitute a continuing
waiver of similar or other breaches.

 

(b) Invalidity. If for any reason whatsoever any one or more of the provisions
of this Agreement shall be held or deemed to be inoperative, unenforceable or
invalid in a particular case or in all cases, such circumstances shall not have
the effect of rendering any of the other provisions of this Agreement
inoperative, unenforceable or invalid, and the inoperative, unenforceable or
invalid provision shall be construed as if it were written so as to effectuate,
to the maximum extent possible, the parties’ intent.

 

(c) Assignment. This Agreement is personal to the parties hereto, and the rights
and duties of any party hereunder shall not be assignable except as set forth in
Section 2(e) hereof or except as permitted by Section 5.1 of the Indenture, or,
with respect to the Trustee, as allowed by the terms of the Indenture, or except
with the prior written consent of the other parties. Notwithstanding the
foregoing, this Agreement shall inure to and be binding upon the parties and
their successors and permitted assigns.

 

(d) Benefit. The parties hereto and their successors and permitted assigns, but
no others, shall be bound hereby and entitled to the benefits hereof; provided,
however, that the Beneficiaries (including Holders) and their assigns shall be
entitled to the benefits hereof and to enforce this Agreement.

 

(e) Time. Time is of the essence with respect to each provision of this
Agreement.

 

(f) Entire Agreement; Amendments. This Agreement and the Indenture contain the
entire agreement among the parties with respect to the subject matter hereof and
supersede any and all prior agreements, understandings and commitments, whether
oral or written. This Agreement may be amended only by a writing signed by a
duly authorized representative of each party hereto.

 

12



--------------------------------------------------------------------------------

(g) Notices. All notices and other communications required or permitted to be
given or made under this Agreement shall be in writing in the English language
and shall be deemed to have been duly given and received when actually received.

 

To Escrow Agent:

 

The Bank of New York

101 Barclay Street, 21 West

New York, New York 10286

 

Attention: Global Finance Americas

 

Telecopy: (212) 815-5802/3

 

Wire Instructions:

 

[Redacted]

 

To the Trustee:

 

The Bank of New York

101 Barclay Street, 21 West

New York, New York 10286

 

Attention: Global Finance Americas

 

Telecopy: (212) 815-5802/3

 

To the Company:

 

c/o Transmeridian Exploration Incorporated

397 N. Sam Houston Parkway East, Suite 300

Houston, Texas 77060

 

Attention: Earl W. McNiel

 

Telecopy: (281) 999-9094

 

or at such other address as the specified entity most recently may have
designated in writing in accordance with this Section.

 

13



--------------------------------------------------------------------------------

(h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

(i) Captions. Captions in this Agreement are for convenience only and shall not
be considered or referred to in resolving questions of interpretation of this
Agreement.

 

(j) Choice of Law. The existence, validity, construction, operation and effect
of any and all terms and provisions of this Agreement shall be determined in
accordance with and governed by the laws of the State of New York, without
regard to principles of conflicts of laws, except to the extent United States
federal law is applicable to the perfection and priority of security interests
in U.S. Government Securities. The Escrow Agent agrees that its jurisdiction for
purpose of this Agreement and Article 8 of the UCC in the State of New York. The
parties to this Agreement hereby agree that jurisdiction over such parties and
over the subject matter of any action or proceeding arising under this Agreement
may be exercised by a competent Court of the State of New York, or by a United
States Court, sitting in each case in the Borough of Manhattan New York City.
The Company hereby submits to the personal jurisdiction of such courts, hereby
waives personal service of process upon it and consents that any such service of
process may be made by certified or registered mail, return-receipt requested,
directed to the Company at its address last specified for notices hereunder, and
service so made shall be deemed completed five (5) days after the same shall
have been so mailed, and hereby waives the right to a trial by jury in any
action or proceeding with the Escrow Agent. All actions and proceedings brought
by the Company against the Escrow Agent relating to or arising from, directly or
indirectly, this Agreement shall be litigated only in courts within the State of
New York.

 

(k) Representations and Warranties.

 

(i) The Company hereby represents and warrants that this Agreement has been duly
authorized, executed and delivered on its behalf and constitutes the legal,
valid and binding obligation of the Company. The execution, delivery and
performance of this Agreement by the Company does not violate any applicable law
or regulation to which the Company is subject and does not require the consent
of any governmental or other regulatory body to which the Company is subject,
except for such consents and approvals as have been obtained and are in full
force and effect.

 

(ii) Each of the Escrow Agent and the Trustee hereby represents and warrants
that this Agreement has been duly authorized, executed and delivered on its
behalf and constitutes its legal, valid and binding obligation.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Escrow
Agreement as of the day first above written.

 

COMPANY:       TRANSMERIDIAN EXPLORATION INC.            

By:

  /s/    BRUCE A. FALKENSTEIN                    

Name:

  Bruce A. Falkenstein            

Title:

  Vice President ESCROW AGENT:           THE BANK OF NEW YORK, as Escrow Agent  
         

By:

  /s/    LUIS PEREZ                    

Name:

  Luis Perez            

Title:

  Assistant Vice President TRUSTEE:           THE BANK OF NEW YORK, as Trustee  
         

By:

  /s/    LUIS PEREZ                    

Name:

  Luis Perez            

Title:

  Assistant Vice President

 

15



--------------------------------------------------------------------------------

 

SCHEDULE A

 

Initial Investment Instructions

 

All Available Funds shall be invested initially in the Fidelity Government (AAA)
Money Market Fund (Symbol – FCGXX).

 

16



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Form of Payment Notice and Disbursement Instruction

[Letterhead of the Trustee]

[Date]

 

________________

________________

________________

 

Attention:    Global Structured Finance Americas Re:    Disbursement Instruction
No. [indicate whether revised]

 

Ladies and Gentlemen:

 

We refer to the Escrow Agreement, dated as of December 12, 2005 (the “Escrow
Agreement”) among you (the “Escrow Agent”), the undersigned as Trustee, and
TRANSMERIDIAN EXPLORATION INC., a British Virgin Islands company (the “Company”)
relating to the Senior Secured Notes Due 2010 of the Company (the “Securities”).
Capitalized terms used herein shall have the meaning given in the Escrow
Agreement.

 

This letter constitutes a Payment Notice and Disbursement Instruction under the
Escrow Agreement.

 

[choose one of the following, as applicable]

 

[The undersigned hereby notifies you that the Company has delivered to the
undersigned the Company’s notice of Special Mandatory Redemption pursuant to
Section 3.8 of the Indenture, and requests a disbursement of all Available Funds
contained in the Escrow Account, to be made on _________, 2005, the Special
Mandatory Redemption Date.]

 

[The undersigned hereby notifies you that a scheduled interest payment in the
amount of $                     is due and payable on                      ,
                     and requests a disbursement of funds contained in the
Escrow Account in such amount to the Trustee.]

 

[The undersigned hereby notifies you that Securities equaling $
                     in aggregate principal amount have been retired and
authorizes you to release $                      of funds in the Escrow Account
to the Company (to an account designated by the Company in writing), which
amount represents the amount permitted to be released in accordance with
Section 3(c) of the Escrow Agreement.]

 

[The undersigned hereby notifies you that there has been an acceleration of the
maturity of the Securities. Accordingly, you are hereby requested to disburse
all Available Funds contained in the Escrow Account to the Trustee and in
accordance with the Escrow Agreement such that the balance in the Escrow Account
is reduced to zero.]

 

17



--------------------------------------------------------------------------------

[The undersigned hereby notifies you that the Company has made the scheduled
interest payment on the Securities due December 15, 2006, and requests a
disbursement of all Available Funds to the Trustee, for remittance to the
Company, such that the balance in the Escrow Account is reduced to zero.]

 

In connection with the requested disbursement, the undersigned hereby notifies
you that:

 

1. [The Securities have not, as a result of an Event of Default (as defined in
the Indenture), been accelerated and become due and payable.]

 

2. All prior disbursements from the Escrow Account have been Applied.

 

3. [add wire instructions]

 

The Escrow Agent is entitled to rely on the foregoing in disbursing funds
relating to this Payment Notice and Disbursement Instruction.

 

THE BANK OF NEW YORK, as Trustee

By:

   

Name:

   

Title:

   

 

18



--------------------------------------------------------------------------------

 

EXHIBIT B

 

Wire Transfer Instructions for Seeria Alliance Ltd.

 

Seeria Alliance Ltd., banking requisites:

 

[Redacted]                                                                      
    

 

19



--------------------------------------------------------------------------------

 

EXHIBIT C

 

Wire Transfer Instructions for the Company

 

[Redacted]

 

20